Case 1:20-cv-20229-UU Document 14 Entered on FLSD Docket 03/04/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:20-cv-20229-UU

 TOMMIE WILSON,

        Plaintiff,
 v.

 FLORIDA MEMORIAL UNIVERSITY, INC.,

       Defendant.
 ________________________________/
                                              ORDER

        THIS CAUSE is before the Court sua sponte. The Court has considered the pertinent

 portions of the record and is otherwise fully advised in the premises.

        On February 13, 2020, this Court entered its Order to Show Cause, requiring Plaintiff to

 show cause in writing as to his efforts in effecting service on the defendant by February 27, 2020.

 D.E. 7. Plaintiff failed to timely respond to the Order to Show Cause. Accordingly, on February

 28, 2020, the Court dismissed this action without prejudice pursuant to Federal Rule of Civil

 Procedure 41(b) and closed the case. D.E. 8 (the “Dismissal Order”).

        After entry of the Dismissal Order and the closing of the case, Plaintiff filed a verified

 return of service upon the defendant. D.E. 13. However, Plaintiff has not moved to reopen the case.

 Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff’s late-filed return of service, D.E. 13, is

 STRICKEN. If Plaintiff wishes to move to reopen the case, he must file such a motion by

 March 9, 2020.

        DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of March, 2020.

                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE
Case 1:20-cv-20229-UU Document 14 Entered on FLSD Docket 03/04/2020 Page 2 of 2



 copies provided: counsel of record
